DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Response to Amendment
Applicant amendment filed 01/10/2022 has been entered and is currently under consideration.  Claims 16 and 18-35 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-31, and 33-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the first and second drives are configured to be actuated independently with respect to one another by the control device automatically and/or in dependence of commands generated by means of a human interface.”  It is not clear what clauses are being separated by the “an/or”.  The claim can be interpreted in one of the following ways:
1) the first and second drives are configured to be actuated independently with respect to one another by the control device automatically and/or the first and second drives are configured to be actuated independently with respect to one another by the control device in dependence of commands generated by means of a human interface; 
2) the first and second drives are configured to be actuated independently with respect to one another by the control device automatically and/or the first and second drives are configured to be actuated independently with respect to one another in dependence of commands generated by means of a human interface; or
3) the first and second drives are configured to be actuated independently with respect to one another by the control device automatically and/or the first and second drives are configured to be in dependence of commands generated by means of a human interface.
For the purpose of compact prosecution the examiner has interpreted the claim to mean interpretation 1).
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-21, 23-24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4586888 of record) in view of Burns et al. (US 4269140 of record) hereinafter Burns.
Regarding claim 16, Anderson teaches:
Rotary dough molding machine (apparatus 10), comprising:
a frame (sides 46a,b; col 9, ln 8-13);
a die roller rotatably mounted to the frame (die roll 14; col 9, ln 8-13);
a knife configured to scrape dough from the die roller, said knife extending along the die roller (slider shoe 34; col 10, ln 28-48; col 11, ln 32-50);
a driver configured to move the knife between a scraping position and an inactive position (Fig 5: loading apparatus 36; levers 40; col 10, ln 3-10), the driver comprising a first drive acting on a first end of the knife and a second drive acting on a second end of the knife, wherein the first drive and the second drive are configured to control position of the knife relative to the die roller (Fig 5: nuts 57, threaded connector stud 56; Col 9, ln 54- col 10, ln 10).
Anderson does not teach a control device that is in communication with the first drive and the second drive, wherein the first and second drives are configured to be actuated independently with respect to one another by the control device automatically and/or in dependence of commands generated by means of a human interface.
In art attempting to solve the same problem of adjustment between a roller and doctor device, Burns teaches an adjustment mechanism comprising two actuators having separate valve control circuits controlled by a control device for the motivation of providing rapid and easy control of the doctor device (Fig 1-2: hydraulic actuating cylinders, circuitry 182; Col 3, ln 5-6; Col 4, ln 22-col 6, ln 35; col 9, ln 15-20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second drives as taught by Anderson with the actuators and control device as taught by Burns in order to provide rapid and easy control of the doctor device.
Regarding claim 20, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches the knife extends between a first frame portion and a second frame portion (Fig 5: sides 46a, 46b), the first end of the knife is supported by a first support (pin 50), that is movably mounted to the first frame portion and coupled to the first drive (Fig 5; Col 9, ln 1-29), the second end of the knife is supported by a second support (pin 50), that is movably mounted to the second frame portion and coupled to the second drive (Fig 5; Col 9, ln 1-29), and the first support extends through the first frame portion and the second support extends through the second frame portion (Fig 5; Col 9, ln 1-29).
Regarding claim 21, Anderson in view of Burns teaches the machine according to claim 20.
Anderson in view of Burns does not teach the first drive is spatially separated from the knife by the first frame portion and the second drive is spatially separated from the knife by the second frame portion.
However, Anderson in view of Burns teaches all the component parts of the claimed invention for the same purpose of adjusting the scraping knife relative to the roller.  Therefore the claim and the claimed invention differ in the arrangement of the claimed components.
It has been broadly held that rearrangement of known parts with no change in function is obvious to one of ordinary skill in the art.  See MPEP 2144.04(VI)(C).
Therefore it would have been obvious to one of ordinary skill in the art to rearrange the first and second drives as taught by Anderson in view of Burns to be spatially separated from the knife by the first and second frame portions.
Regarding claim 23, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches the knife loosely rests on the first support and on the second support, on a form-fitting structure (Fig 5; col 9, ln 30-37).
Regarding claim 24, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches the first frame portion forms a first guide, in which the first support is slidably mounted and the second frame portion forms a second guide, in which the second support is slidably mounted (Fig 5: hole through which pins 50 are inserted in sides 46a,b).
Regarding claim 26, Anderson in view of Burns teaches the machine according to claim 20.
Burns further teaches the first and second drives are linear actuators (hydraulic actuating cylinders 54, 56).
Anderson further teaches the first drive is pivotably mounted to the first frame portion and pivotably mounted to the first support and/or the second drive is pivotably mounted to the second frame portion and pivotably mounted to the second support (Fig 5; col 9, ln 1-29).
Regarding claim 27, Anderson in view of Burns teaches the machine according to claim 16.
Burns further teaches the knife is continuously adjustable by the first and second drives between the scraping position and the inactive position (col 4, ln 35-54).
Regarding claim 28, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches the knife is formed by a base and blade mounted to the base (Fig 5: slider bars 42a-c, mounting plate 66).
Regarding claim 29, Anderson in view of Burns teaches the machine according to claim 16.
Anderson further teaches a feed roller rotatably mounted to the frame, wherein the rotational axes of the die roller and the feed roller are parallel to each other, and wherein in the scraping position the knife extends into the gap between the die roller and the feed roller (Fig 4: feed roll 24).
Regarding claim 30, Anderson in view of Burns teaches the machine according to claim 24.
Anderson further teaches the first and second guides comprise arc-shaped slotted guides (the holes through which pins 50 slot into side frames 46a, b are circular in cross section, i.e., arc-shaped).
In the alternative, even if the holes through which pins 50 slot into side frames 46a, b are not arc-shaped, it has been broadly held that any change in shape is within the purview of one of ordinary skill in the art, and it would be obvious to change the shape of the first and second guide slots as taught by Anderson in view of Burns to be arc-shaped.  See 2144.04(VI)(B). 
Regarding claim 31, Anderson in view of Burns teaches the machine according to claim 28.
Anderson further teaches wherein: the base has end portions extending beyond the blade and each one of the first and second drives drive acts on a corresponding end portion of the base (Fig 5).
Claims 18-19 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 16 above, and further in view of Huang et al. (CN 202286052 of record with reference made to examiner provided translation) hereinafter Huang.
Regarding claim 18, Anderson in view of Burns teaches the machine according to claim 16.
Anderson in view of Burns does not teach a first sensor configured to detect movement and/or position of the first end of the knife and/or load acting on the first end of the knife, and a second sensor configured to detect movement and/or position of the second end of the knife and/or load acting on the second end of the knife.
In the same field of endeavor regarding dough molding, Huang teaches a displacement sensor coupled to an adjustment actuator configured to determine the position of a scraper for the motivation of providing high precision scraper control ([0019, 0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuators as taught by Anderson in view of burns to have displacement sensors as taught by Huang in order to provide high precision scraper control.
Regarding claim 19, Anderson in view of Burns and Huang teaches the machine according to claim 18.
Huang further teaches the first sensor and the second sensor are in communication with the control device, wherein the control device is configured to control the first and second drives in dependence of values measured by the first and second sensors and/or of displaying on a human interface values obtained by the first and second sensors ([0032-0033, 0041]).
Regarding claim 33, Anderson in view of Burns and Huang teaches the machine according to claim 16.
Anderson in view of Burns does not teach a first sensor configured to detect position of the first end of the knife; and a second sensor configured to detect position of the second end of the knife; wherein the first sensor and the second sensor are in communication with the control device, wherein the control device is configured to control the first and second drives and control 5/10PUC-005position of the knife relative to the die roller in dependence of values measured by the first and second sensors.
In the same field of endeavor regarding dough molding, Huang teaches a displacement sensor coupled to an adjustment actuator configured to determine the position of a scraper and a control device in communication with the displacement sensor for controlling position of the knife relative to the die roller in dependence of values measured by the sensor for the motivation of providing high precision scraper control ([0019, 0032-0033, 0037, 0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuators as taught by Anderson in view of burns to have displacement sensors as taught by Huang in order to provide high precision scraper control.
Regarding claim 34, Anderson in view of Burns and Huang teaches the machine according to claim 16.
Anderson in view of Burns and Huang does not teach a first sensor configured to detect movement of the first end of the knife; and a second sensor configured to detect movement of the second end of the knife; wherein the first sensor and the second sensor are in communication with the control device, wherein the control device is configured to control the first and second drives and control position of the knife relative to the die roller in dependence of values measured by the first and second sensors.
In the same field of endeavor regarding dough molding, Huang teaches a displacement sensor coupled to an adjustment actuator configured to determine the position of a scraper and a control device in communication with the displacement sensor for controlling position of the knife relative to the die roller in dependence of values measured by the sensor for the motivation of providing high precision scraper control ([0019, 0032-0033, 0037, 0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuators as taught by Anderson in view of burns to have displacement sensors as taught by Huang in order to provide high precision scraper control.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 20 above, and further in view of Merzagora (US 4026210 of record).
Regarding claim 22, Anderson in view of Burns teaches the machine according to claim 20.
Anderson further teaches each one of the first and second supports has an inner portion facing towards the knife (Fig 5: pin 50).
Anderson in view of Burns does not teach an outer portion spatially separated from the knife by the corresponding one of the first and second frame portions, wherein the inner portion and the outer portion are detachable from each other by releasing at least one screw.
In art attempting to solve the same problem of adjusting doctor blades, Merzagora teaches an adjustment means for a doctor blade with a bush and cover secured by bolts for the motivation of supporting the adjustment means in a frame (Fig 8: bush 254, bolts 250, shaft 164, frame 252; Col 9, ln 23-28).  
It would have been obvious to one of ordinary skill in the art to have modified the support as taught by Anderson in view of Burns with the cover and bush as taught by Merzagora in order to support the adjustment means for the doctor blade in the frame.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Burns as applied to claim 24 above, and further in view of Nylon Washers.
Regarding claim 25, Anderson in view of Burns teaches the machine according to claim 24.
Anderson in view of Burns does not teach each one of the first and second supports communicates with the corresponding one of the first and second guides via at least one sliding disc made of plastic, that is disposed in a recess formed in the one of the first and second supports or in the corresponding one of the first and second guides.
In the same field of endeavor regarding food processing, Nylon Washers teaches using plastic washers to provide a smooth barrier between two surfaces (washers occupy a recess between the two surfaces) and to distribute the pressure of a threaded fastener like a bolt (1st paragraph).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the bolt support and frame guide portions as taught by Anderson in view of Burns to include plastic washers in between as taught by Nylon Washers in order to provide a smooth barrier between two surfaces and to distribute the pressure of a threaded fastener like a bolt.
Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 35, Anderson in view of Burns and Huang teaches the machine according to claim 16.
Anderson in view of Burns and Huang does not teach a first sensor configured to detect loading acting on the first end of the knife; and a second sensor configured to detect loading acting on the second of the knife; wherein the first sensor and the second sensor are in communication with the control device, wherein the control device is configured to control the first and second drives and control position of the knife relative to the die roller in dependence of values measured by the first and second sensors.
The remaining art or record fails to teach the above limitations.  Therefore claim 35 is indicated for allowable subject matter.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Applicant argues that Burns does not teach controlling position of a knife relative to a die roller in a dough moulding machine where the knife scrapes dough from the die roller.  Applicant argues that Burns is not combinable with Anderson.  While Burns and Anderson are not necessarily in the same field of endeavor of dough moulding, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anderson teaches slider shoe 34 for use as a doctoring device in combination with a roller for “striking dough from the surface of both the feed roll and die roll” (Col 11, ln 32-50).  Burns teaches an actuating system for a doctor device and roller for providing rapid and easy control of the doctor device.  While Burns teaches a roller as the doctor device, alternative embodiments are envisioned where the “coating thickness control member” is a doctor knife.  Burns acknowledges that while the specific form of the thickness control member may be varied, the end goal of Burns is to provide a control system for the coating thickness control member to adjust the metering gap formed by the coating thickness control member and an adjacent member (col 1, ln 51- col 2, ln 14) such as the slider shoe 34 and roller of Anderson.  Therefore, it is reasonable to consider Anderson and Bruns as analogous art.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                       /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743